FILED
                            NOT FOR PUBLICATION                               JAN 11 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEJAY BAILEY,                                     No. 10-55938

              Petitioner - Appellant,             D.C. No. 2:09-cv-07842-SVW-
                                                  MLG
  v.

J. N. KATAVICH, Warden,                           MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                             Submitted January 9, 2013 **
                                Pasadena, California

Before: KOZINSKI, Chief Judge, McKEOWN and M. SMITH, Circuit Judges.

       Dejay Bailey, a California state prisoner, appeals the district court’s denial




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of his 28 U.S.C. § 2254 habeas corpus petition challenging his jury conviction for

second degree robbery. Reviewing de novo the district court’s decision, see

Shumway v. Payne, 223 F.3d 982, 984 (9th Cir. 2000), we affirm.

      Bailey argues that the totality of the evidence was insufficient to show that

he intended to permanently deprive the victim of her property. The district court

properly determined that the California Court of Appeal’s decision on direct

review was not “contrary to,” or “an unreasonable application of, clearly

established Federal law.” 28 U.S.C. § 2254(d)(1). The undisputed facts amply

suffice to permit a jury to conclude that Bailey “dealt with [the license plate] in

such a way as to create an unreasonable risk of permanent loss,” thereby

demonstrating “an intent to steal.” People v. Zangari, 89 Cal. App. 4th 1436, 1446

(2001). Despite the arguably contrary evidence cited by Bailey, “the only question

under Jackson is whether [a jury] finding was so insupportable as to fall below the

threshold of bare rationality.” Coleman v. Johnson, 132 S. Ct. 2060, 2065 (2012)

(per curiam). Here, “the evidence at [Bailey]’s trial was not nearly sparse enough

to sustain a due process challenge under Jackson.” Id.

      AFFIRMED.




                                           2